t c memo united_states tax_court tan dang ke t chaw dang petitioners v commissioner of internal revenue respondent docket no filed date joyce rebhun for petitioners michael w berwind for respondent memorandum opinion colvin judge this matter is before the court on petitioners’ motion for litigation costs under sec_7430 and rule after concessions the issues for decision are whether respondent’s position in the underlying proceeding was substantially justified we hold that it was not - - whether petitioners are entitled to an award of attorney’s fees at an hourly rate higher than dollar_figure we hold that they are not the parties submitted memoranda and affidavits supporting their positions we decide the motion based on those memoranda and affidavits we conclude that a hearing is not necessary to decide this motion rule a section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background a petitioners petitioners are husband and wife who resided in california when they filed the petition b dang v commissioner tcmemo_2002_117 petitioners owned a grocery store manwah that was failing in and about half of the purchases at manwah were made with food stamps manwah was located in an economically depressed area of los angeles six of the seven grocery stores in that area had closed by the time of trial petitioners gave respondent’s agent daily summaries or tapes of manwah’s sales for days for months for months for and all of the following table shows the costs of goods sold and gross_receipts petitioners reported and the amount of gross_receipts determined by respondent costs of goods gross_receipts gross_receipts sold reported reported by determined by year by petitioners petitioners respondent dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent determined that petitioners understated manwah’s gross_receipts solely by applying dun bradstreet average gross_profit_percentage data for u s grocery stores with annual gross_receipts of up to dollar_figure million to their reported costs of goods sold respondent’s agent also estimated manwah’s gross_receipts by annualizing the amounts shown on daily records that petitioners had given him but the record does not show the results of that analysis finally respondent’s agent used some of petitioners’ records to estimate the markups of an unknown number of unspecified products sold in manwah in however as stated above respondent’s determination was based solely on dun bradstreet average gross_profit data in dang v commissioner tcmemo_2002_117 we held that the dun bradstreet data did not provide a reliable basis to estimate gross_profit percentages because petitioners’ store was below average - - c petitioners’ litigation costs petitioners incurred attorney’s fees for services performed in the underlying case from date to date as follows date attorney services attorney hours date filed petition dollar_figure date developed case dollar_figure date prepared for trial dollar_figure date prepared for trial dollar_figure date tried case dollar_figure date prepared brief dollar_figure date prepared brief dollar_figure total hours dollar_figure multiplied by the attorney’s hourly rate dollar_figure total hourly fees dollar_figure client costs for copying respondent’s files dollar_figure client costs for filing petition dollar_figure total costs dollar_figure ' petitioners attached to their motion a document entitled billing schedule which erroneously stated that the total hourly costs of dollar_figure hours at dollar_figure per hour was dollar_figure discussion a motion for litigation costs generally a taxpayer who has substantially prevailed ina tax_court proceeding may be awarded reasonable_litigation_costs sec_7430 c to be entitled to an award the taxpayer must we apply sec_7430 as amended by sec_3101 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 effective for costs incurred or services performed after date sec_7430 was amended most recently by the community renewal tax relief act of crtra publaw_106_554 sec stat 2763a-647 effective date the petition was filed on date and thus the crtra amendment which was purely clerical in nature does not apply here - - exhaust administrative remedies sec_7430 respondent concedes that petitioners meet this requirement substantially prevail with respect to the amount in controversy sec_7430 a i respondent concedes that petitioners substantially prevailed be an individual whose net_worth did not exceed dollar_figure million when the petition was filed sec_7430 a u s c sec d b petitioners meet this requirement not unreasonably protract the proceedings sec_7430 respondent concedes that petitioners meet this requirement establish that the amount of costs and attorney’s fees claimed are reasonable sec_7430 c respondent concedes that the number of attorney hours and other costs claimed by petitioners are reasonable the taxpayer is not entitled to an award for reasonable_litigation_costs if the commissioner shows that the position_of_the_united_states in the proceeding was substantially justified sec_7430 b b whether respondent’s position was substantially justified background the parties dispute whether respondent’s position in the underlying proceeding was substantially justified - - the commissioner’s position is substantially justified if that position could satisfy a reasonable person 487_us_552 to be substantially justified the commissioner’s position must have a reasonable basis in both fact and law id 748_f2d_1011 5th cir 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir a position has a reasonable basis in fact if there is relevant evidence which a reasonable person might accept as adequate to support a conclusion pierce v underwood supra pincite for a position to be substantially justified there must be substantial evidence to support it id pincite powers v commissioner supra pincite whether respondent had a reasonable basis in fact respondent contends that respondent reasonably used statistical data to estimate manwah’s gross_receipts because petitioners lacked complete records for the years in issue and that the dun bradstreet average gross_receipts data provided a reasonable basis for respondent’s estimate of manwah’s gross_receipts it is clear that the commissioner may in the absence of records use a reasonable method to reconstruct a taxpayer’s income 348_us_121 - j- however respondent’s use of statistical data here was not reasonable because manwah was clearly below average respondent relies on estes v commissioner tcmemo_2000_ in which we held that the commissioner’s reconstruction of the taxpayers’ income based on partial records provided by the taxpayers was reasonable however unlike the situation in estes v commissioner supra where the determination was based primarily on partial records provided by the taxpayers respondent’s method of reconstruction in the instant case relied too little on petitioners’ records and too much on statistical data from noncomparable stores conclusion we conclude that respondent lacked a reasonable basis in fact for respondent’s position that petitioners understated manwah’s gross_receipts for the years in issue the substantially justified standard requires that respondent’s position have a reasonable basis in both law and fact pierce v underwood supra pincite thus respondent’s position in this case was not substantially justified and petitioners are entitled to an award for reasonable_litigation_costs cc whether the attorney’s fees and costs claimed are reasonable petitioners seek an award of attorney’s fees and miscellaneous costs totaling dollar_figure - - applicable hourly rate for attorney’s fees the parties dispute whether special factors are present which warrant reimbursement at an hourly rate above dollar_figure sec_7430 b provides an hourly rate for attorney’s fees of dollar_figure adjusted based on increases in the cost of living since the hourly rate for and is dollar_figure revproc_2001_13 sec_3 2001_1_cb_341 revproc_99_42 sec_3 1999_2_cb_572 see human v commissioner tcmemo_1998_65 that rate applies unless a special factor is present that justifies a higher rate whether a special factor is present a special factor such as the limited availability of gualified attorneys for the proceeding the difficulty of the issues in the case or the local availability of tax expertise ’ may justify payment of a higher hourly rate sec_7430 c b internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_727 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 h rept part pincite 1998_3_cb_373 there is no evidence relating to whether there is limited availability of qualified attorneys for the proceeding or the local availability of tax expertise nor do petitioners make any argument based on those factors --- - petitioners contend that special factors are present that justify an award of attorney’s fees at a rate higher than dollar_figure per hour tax expertise in itself is not necessarily a special factor ina tax case 936_f2d_736 2d cir affg on this issue revg in part and remanding on other issues 93_tc_256 919_f2d_1044 5th cir regimbal v united_states aftr 2d ustc par big_number e d wash applying post-1998 law tax expertise is not a special factor petitioners contend that petitioners’ counsel’s unique background warrants an award of fees at a rate higher than dollar_figure we disagree rebhun has a bachelor of arts degree with highest honors a law degree a master’s degree in business administration and a doctorate she is a certified_public_accountant and she has been the subject of articles in the new york times los angeles times los angeles daily journal washington post chicago sun-times money glamour savvy woman and sylvia porter’s personal finance those articles describe rebhun as a tax therapist who helps people with emotional problems to deal with the internal_revenue_service neither rebhun’s education nor the fact that she has been recognized as a tax therapist in several magazine and newspaper articles warrants our finding that a special factor is present - this case did not appear to require those skills in order for petitioners to prevail publicity that rebhun received from the articles apparently did not play any role in the underlying litigation the issues in the underlying case were not particularly difficult we do not minimize rebhun’s accomplishments in this case but winning a case does not automatically mean a special factor is present we find that no special factor is present which justifies an award of attorneys’ fees at an hourly rate greater than dollar_figure d conclusion respondent concedes that rebhun spent a reasonable amount of time on the underlying case we award petitioners attorney’s fees of dollar_figure dollar_figure hours at dollar_figure per hour and costs of dollar_figure for filing the petition and dollar_figure for photocopying of respondent’s files to reflect the foregoing an appropriate order and decision will be entered
